Citation Nr: 1227264	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant contends that he served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decisional letter by the Manila Regional Office (RO) that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  In November 2011, the Board remanded the case for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The November 2011 Board remand instructed the RO to secure service department verification of the appellant's claimed service in the United States Armed Forces during World War II.  Specifically, it was requested that the verification include units and a commanding officer, as well as information provided in affidavits dated October and November 1991, a March 2010 affidavit from O.R.C. dated from April 1992, and a PVAO Form No. 002 dated in November 2009.  

The service department (via the National Personnel Records Center (NPRC)) certified in January 2012 that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Significantly, the January 2012 service verification did not include the commanding officers identified in the above-mentioned documents (i.e., Captain [redacted] and Maj. [redacted]), and did not include the unit identified in the March 2010 affidavit from O.R.C. (i.e., "A" Co, 1st Battalion).  In addition, the service verification misspelled the appellant's father's name ("[redacted]" versus "[redacted]", as the appellant identified in his March 2009 claim).  

Because the development ordered in the Board's November 2011 remand was not fully completed, this matter must be remanded again for completion of the development sought.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); see also Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) ("there is no stated limit on the number of times that the Secretary 'shall' request service department verification when one claiming entitlement fails to submit qualifying evidence of service.").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should again secure service department verification of the appellant's claimed service in the United States Armed Forces during World War II, using all units of service identified (i.e., "E" Co., 3rd Battalion, 53rd Infantry Regt, 51st Division Masbate; "A" Co., 3rd Battalion, 53rd Infantry Reg, 51st Division; and "A" Co., 1st Battalion Masbate), a commanding officer (i.e., Captain [redacted] and Maj. [redacted]), and the correct permutation of the appellant's father's name he has provided (i.e., "[redacted]" [redacted]).  In connection with this request, the RO should provide the service department copies of all relevant records in the claims file.  
2. The RO must ensure that the development sought is completed in full, i.e., that there is re-certification of service that encompasses all additional information provided by the appellant.  Then the RO should readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

